Case: 14-60407       Document: 00513061047         Page: 1     Date Filed: 06/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                     No. 14-60407                                      FILED
                                   Summary Calendar                                 June 1, 2015
                                                                                  Lyle W. Cayce
                                                                                       Clerk
VERONICA MUSAU NDAMBI,

                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 101 762


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Veronica Musau Ndambi, a native and citizen of the Democratic
Republic of the Congo (DRC), petitions for review of an order of the Board of
Immigration Appeals (BIA) dismissing her appeal from an Immigration
Judge (IJ) denying asylum, withholding of removal, and protection under
the Convention Against Torture (CAT). The BIA upheld the IJ’s adverse-



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60407    Document: 00513061047     Page: 2   Date Filed: 06/01/2015


                                 No. 14-60407

credibility finding and the alternative determination that Ndambi failed to
meet her burden of proving she was eligible for relief.
       In contesting the adverse-credibility finding, Ndambi asserts the
inconsistency upon which the BIA relied was not an incongruity and,
regardless, it was minor and vitiated by the remaining evidence. Ndambi
contends that, if her testimony is properly accepted as credible, the evidence
supports that she is eligible for withholding of removal and relief under
CAT.      (Concerning types of relief, she has abandoned any challenge
regarding the denial of her application for asylum as untimely by failing to
raise the issue here. E.g., Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).)
       “[A]n IJ’s credibility determination” is upheld “unless, from the
totality of the circumstances, it is plain that no reasonable fact-finder could
make such an adverse credibility ruling”. Wang v. Holder, 569 F.3d 531,
538 (5th Cir. 2009). The totality of the record does not compel a conclusion
that the adverse credibility finding was incorrect. See id. Ndambi’s testimony,
that, after her father’s death in February 2011, the DRC government contacted
her family only during the ensuing weeks, contradicted emails from Ndambi’s
sister to Ndambi, that she submitted, stating that, in February 2012, the
government threatened her family and expressed an interest in her. While
Ndambi contends her testimony was ambiguous and could be interpreted as
consistent with the emails, her construction of her testimony is not compelled
by the evidence; the IJ and BIA found that an inconsistency existed, and we
must defer to that finding because the record supports it. See id. at 537.
       Further, her claim that the inconsistency was minor lacks merit because
the IJ and BIA could rely upon any inconsistency in making their credibility
findings, so long as the totality of the circumstances established that she was


                                       2
     Case: 14-60407   Document: 00513061047     Page: 3   Date Filed: 06/01/2015


                                 No. 14-60407

not credible, e.g., id. at 538-40, and, regardless, the discrepancy directly
concerned her claim that she would be targeted for harm if she returned to the
DRC. The remaining evidence does not explain the discrepancy or support the
veracity of her testimony. See 8 U.S.C. § 1158(b)(1)(B)(ii).
      Therefore, Ndambi has not shown that the evidence compels a finding
that “no reasonable fact-finder could make . . . an adverse credibility ruling”.
Wang, 569 F.3d at 538 (citation and quotation marks omitted). Absent credible
evidence, there was no basis upon which to grant relief to Ndambi. See Chun
v. I.N.S., 40 F.3d 76, 79 (5th Cir. 1994). Thus, whether she would have been
entitled to relief had she presented credible evidence need not be addressed.
E.g., id.
      DENIED.




                                       3